                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 1 of 20 Page ID #:153



                      1 FREEMAN MATHIS & GARY, LLP
                          Marc J. Shrake (SBN 219331)
                      2 mshrake@fmglaw.com

                      3 Zachariah E. Moura (SBN 279508)
                        zmoura@fmglaw.com
                      4 550 South Hope Street, 22nd Floor
                        Los Angeles, California 90071-2627
                      5 (213) 615-7000; FAX (213) 615-7100

                      6
                        Attorneys for Defendant, Counterclaim
                      7 Plaintiff, and Third-Party Plaintiff
                        NORTH AMERICAN CAPACITY
                      8 INSURANCE COMPANY

                      9
                                             UNITED STATES DISTRICT COURT
                     10
                                           CENTRAL DISTRICT OF CALIFORNIA
                     11
                                                        WESTERN DIVISION
                     12
                          SEMPER FI HOLDINGS SERIES LLC, )         Case No. 2:19-cv-07274-DSF-JPR
                     13                                    )       Hon. Dale S. Fischer, Courtroom 7D
                     14            Plaintiff,              )
                              v.                           )
                     15                                    )       ANSWER TO FIRST AMENDED
                          NORTH AMERICAN CAPACITY          )       COMPLAINT FOR BREACH OF
                     16   INSURANCE COMPANY,               )       CONTRACT, TORTIOUS
                     17
                                                           )       BREACH OF THE IMPLIED
                                  Defendant.               )       COVENANT OF GOOD FAITH
                     18                                    )       AND FAIR DEALING, AND
                                                           )       REFORMATION;
                     19   NORTH AMERICAN CAPACITY          )
                          INSURANCE COMPANY,               )       COUNTERCLAIM FOR
                     20                                            DECLARATORY RELIEF;
                                                           )
                     21            Counterclaim Plaintiff, )
                                                           )       DEMAND FOR JURY TRIAL
                     22       v.                           )
                                                           )
                     23   SEMPER FI HOLDINGS SERIES LLC, )
                     24                                    )
                                   Counterclaim Defendant. )
                     25                                    )
                                                           )
                     26   AND RELATED THIRD-PARTY          )
                          COMPLAINT                        )
                     27
Freeman Mathis
                                                           )
  & Gary, LLP
Attorneys at Law     28
                               Defendant North American Capacity Insurance Company (“NAC”), in answer

                                         ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 2 of 20 Page ID #:154



                      1 to the First Amended Complaint filed by Semper Fi Holdings Series LLC

                      2 (“Plaintiff”), denies each and every allegation in the First Amended Complaint that is

                      3 not expressly admitted, qualified, or answered below. By way of further response,

                      4 NAC answers as follows:

                      5        1.      NAC admits that this lawsuit was filed by Plaintiff. NAC admits that it
                      6 issued a policy, Policy No. COM100072700, to an entity named Semper Fi

                      7 Productions, LLC, policy period February 12, 2019 to March 24, 2019 (“Policy”),

                      8 which speaks for itself. NAC denies any allegations inconsistent with the terms and

                      9 conditions of the Policy and otherwise denies the allegations in Paragraph 1 of the

                     10 First Amended Complaint.

                     11        2.      NAC admits that this lawsuit was filed by Plaintiff and that weeks
                     12 before a festival scheduled for March Air Reserve Base, local, state, and federal

                     13 agencies raised safety and security concerns regarding that event. NAC otherwise

                     14 lacks sufficient knowledge or information to form a belief as to the truth of the

                     15 remaining allegations in Paragraph 2 of the First Amended Complaint and therefore

                     16 denies them.

                     17        3.      NAC admits the allegations of Paragraph 3 of the First Amended
                     18 Complaint.

                     19        4.      NAC admits venue is proper under 28 U.S.C. 1391(b)(2).
                     20        5.      NAC lacks sufficient knowledge or information to form a belief as to
                     21 the truth of the allegations in Paragraph 5 of the First Amended Complaint and

                     22 therefore denies them.

                     23        6.      NAC admits the allegations of Paragraph 6 of the First Amended
                     24 Complaint.

                     25        7.      NAC admits that it is a member of Swiss Re Corporate Solutions. NAC
                     26 admits the information on the Swiss Re web pages speaks for itself and denies any
                     27 allegations that incorrectly quote or mischaracterize that information.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28        8.      NAC lacks sufficient knowledge or information to form a belief as to
                                                                  2
                                            ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 3 of 20 Page ID #:155



                      1 the truth of the allegations in Paragraph 8 of the First Amended Complaint and

                      2 therefore denies them.

                      3        9.    NAC lacks sufficient knowledge or information to form a belief as to
                      4 the truth of the allegations in Paragraph 9 of the First Amended Complaint and

                      5 therefore denies them.

                      6        10.   NAC lacks sufficient knowledge or information to form a belief as to
                      7 the truth of the allegations in Paragraph 10 of the First Amended Complaint and

                      8 therefore denies them.

                      9        11.   NAC admits the existence of a signed Facility Rental Agreement dated
                     10 November 3, 2018, between Semper Fi Holding Series 1 LLC and the March Field

                     11 Air Museum. NAC lacks sufficient knowledge or information to form a belief as to

                     12 the truth of the remaining allegations in Paragraph 11 of the First Amended

                     13 Complaint and therefore denies them.

                     14        12.   NAC lacks sufficient knowledge or information to form a belief as to
                     15 the truth of the allegations in Paragraph 12 of the First Amended Complaint and

                     16 therefore denies them.

                     17        13.   NAC denies that Plaintiff or “Festival Organizers” took all appropriate
                     18 steps and made all necessary arrangements to ensure that an event could be held at

                     19 the March Field Air Museum on March 22-23, 2019. NAC lacks sufficient
                     20 knowledge or information to form a belief as to the truth of the remaining allegations

                     21 in Paragraph 13 of the First Amended Complaint and therefore denies them.

                     22        14.   NAC lacks sufficient knowledge or information to form a belief as to
                     23 the truth of the allegations in Paragraph 14 of the First Amended Complaint and

                     24 therefore denies them.

                     25        15.   NAC lacks sufficient knowledge or information to form a belief as to
                     26 the truth of the allegations in Paragraph 15 of the First Amended Complaint and
                     27 therefore denies them.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28        16.   NAC admits, on information and belief, that Semper Fi Productions
                                                                 3
                                          ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 4 of 20 Page ID #:156



                      1 LLC applied for event cancellation insurance through Ascend Insurance Brokerage

                      2 and otherwise denies the allegations in Paragraph 16 of the First Amended

                      3 Complaint.

                      4        17.    NAC admits that a binder was issued to Plaintiff, the terms and
                      5 conditions of which speak for themselves. NAC denies any allegations inconsistent

                      6 with the terms and conditions of the binder and otherwise lacks sufficient knowledge

                      7 or information to form a belief as to the truth of the remaining allegations in

                      8 Paragraph 17 of the First Amended Complaint and therefore denies them.

                      9        18.    NAC admits that a binder was issued to Plaintiff, the terms and
                     10 conditions of which speak for themselves. NAC denies any allegations inconsistent

                     11 with the terms and conditions of the binder and otherwise lacks sufficient knowledge

                     12 or information to form a belief as to the truth of the remaining allegations in

                     13 Paragraph 18 of the First Amended Complaint and therefore denies them.

                     14        19.    NAC lacks sufficient knowledge or information to form a belief as to
                     15 the truth of the allegations in Paragraph 19 of the First Amended Complaint and

                     16 therefore denies them.

                     17        20.    NAC lacks sufficient knowledge or information to form a belief as to
                     18 the truth of the allegations in Paragraph 20 of the First Amended Complaint and

                     19 therefore denies them.
                     20        21.    NAC lacks sufficient knowledge or information to form a belief as to
                     21 the truth of the allegations in Paragraph 21 of the First Amended Complaint and

                     22 therefore denies them.

                     23        22.    NAC lacks sufficient knowledge or information to form a belief as to
                     24 the truth of the allegations in Paragraph 22 of the First Amended Complaint and

                     25 therefore denies them.

                     26        23.    NAC lacks sufficient knowledge or information to form a belief as to
                     27 the truth of the remaining allegations in Paragraph 23 of the First Amended
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 Complaint and therefore denies them.

                                                                  4
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 5 of 20 Page ID #:157



                      1        24.   NAC admits it was notified by letter of April 18, 2019, that a claim was
                      2 being submitted for alleged losses allegedly related to an event that did not go

                      3 forward at the March Field Air Museum and lacks sufficient knowledge or

                      4 information to form a belief as to the truth of the remaining allegations in Paragraph

                      5 24 of the First Amended Complaint and therefore denies them.

                      6        25.   NAC lacks sufficient knowledge or information to form a belief as to
                      7 the truth of the allegations in Paragraph 25 of the First Amended Complaint and

                      8 therefore denies them.

                      9        26.   NAC lacks sufficient knowledge or information to form a belief as to
                     10 the truth of the allegations in Paragraph 26 of the First Amended Complaint and

                     11 therefore denies them.

                     12        27.   NAC lacks sufficient knowledge or information to form a belief as to
                     13 the truth of the allegations in Paragraph 27 of the First Amended Complaint and

                     14 therefore denies them.

                     15        28.   NAC admits that it issued the Policy, the terms and conditions of which
                     16 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                     17 otherwise denies the allegations in Paragraph 28 of the First Amended Complaint.

                     18        29.   NAC admits that it issued the Policy, the terms and conditions of which
                     19 speak for themselves, and NAC denies any allegations inconsistent with them. NAC
                     20 otherwise denies the allegations in Paragraph 29 of the First Amended Complaint.

                     21        30.   NAC admits that it issued the Policy, the terms and conditions of which
                     22 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                     23 otherwise denies the allegations in Paragraph 30 of the First Amended Complaint.

                     24        31.   NAC admits that it issued the Policy, the terms and conditions of which
                     25 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                     26 otherwise denies the allegations in Paragraph 31 of the First Amended Complaint.
                     27        32.   NAC admits that it issued the Policy, the terms and conditions of which
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                                                                  5
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 6 of 20 Page ID #:158



                      1 otherwise denies the allegations in Paragraph 32 of the First Amended Complaint.

                      2        33.   NAC admits that it issued the Policy, the terms and conditions of which
                      3 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                      4 otherwise denies the allegations in Paragraph 33 of the First Amended Complaint.

                      5        34.   NAC admits that it issued the Policy, the terms and conditions of which
                      6 speak for themselves, and NAC denies any allegations inconsistent with them. NAC

                      7 otherwise denies the allegations in Paragraph 34 of the First Amended Complaint.

                      8        35.   NAC lacks sufficient knowledge or information to form a belief as to
                      9 the truth of the allegations in Paragraph 35 of the First Amended Complaint and

                     10 therefore denies them.

                     11        36.   NAC lacks sufficient knowledge or information to form a belief as to
                     12 the truth of the allegations in Paragraph 36 of the First Amended Complaint and

                     13 therefore denies them.

                     14        37.   NAC lacks sufficient knowledge or information to form a belief as to
                     15 the truth of the allegations in Paragraph 37 of the First Amended Complaint and

                     16 therefore denies them.

                     17        38.   NAC admits that Mark Ballin of Claim Specialists International
                     18 investigated Plaintiff’s claim for insurance coverage. NAC lacks sufficient

                     19 knowledge or information to form a belief as to the truth of the remaining allegations
                     20 in Paragraph 38 of the First Amended Complaint and therefore denies them.

                     21        39.   NAC admits, on information and belief, that Nate Parienti sent a letter to
                     22 Mark Ballin dated April 18, 2019, the content of which speaks for itself, and NAC

                     23 denies any allegations that misstate or mischaracterize the content of the letter. NAC

                     24 otherwise denies the allegations in Paragraph 39 of the First Amended Complaint.

                     25        40.   NAC admits, on information and belief, that Mr. Ballin sent a letter to
                     26 Mr. Parienti dated April 29, 2019, the content of which speaks for itself, and NAC
                     27 denies any allegations that misstate or mischaracterize the content of the letter. NAC
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 otherwise denies the allegations in Paragraph 40 of the First Amended Complaint.

                                                                 6
                                          ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 7 of 20 Page ID #:159



                      1        41.   NAC admits, on information and belief, that Mr. Ballin sent a letter to
                      2 Mr. Parienti dated May 3, 2019, the content of which speaks for itself, and NAC

                      3 denies any allegations that misstate or mischaracterize the content of the letter. NAC

                      4 otherwise denies the allegations in Paragraph 41 of the First Amended Complaint.

                      5        42.   NAC admits, on information and belief, that Mr. Parienti sent a letter to
                      6 Mr. Ballin dated May 24, 2019, the content of which speaks for itself, and NAC

                      7 denies any allegations that misstate or mischaracterize the content of the letter. NAC

                      8 otherwise denies the allegations in Paragraph 42 of the First Amended Complaint.

                      9        43.   NAC admits that it denied coverage for Plaintiff’s alleged loss and
                     10 otherwise denies the allegations in Paragraph 43 of the First Amended Complaint.

                     11        44.   NAC admits that a letter was sent on its behalf dated June 14, 2019,
                     12 regarding Plaintiff’s claim under the Policy. The content of the letter speaks for

                     13 itself, and NAC denies any allegations inconsistent with it. NAC otherwise denies

                     14 the allegations in Paragraph 44 of the First Amended Complaint.

                     15        45.   NAC admits that a letter was sent on its behalf dated June 14, 2019,
                     16 regarding Plaintiff’s claim under the Policy. The content of the letter speaks for

                     17 itself, and NAC denies any allegations inconsistent with it. NAC otherwise denies

                     18 the allegations in Paragraph 45 of the First Amended Complaint.

                     19        46.   NAC admits Plaintiff has not incurred any losses covered by the Policy
                     20 for which NAC would be required to indemnify Plaintiff and otherwise denies the

                     21 allegations in Paragraph 46 of the First Amended Complaint.

                     22        47.   NAC denies the allegations in Paragraph 47 of the First Amended
                     23 Complaint.

                     24        48.   In response to Paragraph 48 of the First Amended Complaint, NAC
                     25 realleges its responses to Paragraphs 1 through 47 as though fully set forth here.

                     26        49.   Paragraph 49 of the First Amended Complaint purports to state a legal
                     27 proposition, to which no response is required. To the extent a response is required,
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 NAC admits that it issued the Policy, the terms and conditions of which speak for

                                                                  7
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 8 of 20 Page ID #:160



                      1 themselves, and NAC denies any allegations inconsistent with them. NAC otherwise

                      2 denies the allegations in Paragraph 49 of the First Amended Complaint.

                      3        50.    Paragraph 50 of the First Amended Complaint purports to state a legal
                      4 proposition, to which no response is required. To the extent a response is required,

                      5 NAC admits that it issued the Policy, the terms and conditions of which speak for

                      6 themselves, and NAC denies any allegations inconsistent with them. NAC otherwise

                      7 denies the allegations in Paragraph 50 of the First Amended Complaint.

                      8        51.    NAC denies the allegations in Paragraph 51 of the First Amended
                      9 Complaint.

                     10        52.    NAC denies the allegations in Paragraph 52 of the First Amended
                     11 Complaint.

                     12        53.    In response to Paragraph 53 of the First Amended Complaint, NAC
                     13 realleges its responses to Paragraphs 1 through 47 and 49 through 52 as though fully

                     14 set forth here.

                     15        54.    Paragraph 54 of the First Amended Complaint purports to state a legal
                     16 proposition, to which no response is required. To the extent a response is required,

                     17 NAC admits that it issued the Policy, the terms and conditions of which speak for

                     18 themselves, and NAC denies any allegations inconsistent with them. NAC otherwise

                     19 denies the allegations in Paragraph 54 of the First Amended Complaint.
                     20        55.    Paragraph 55 of the First Amended Complaint purports to state a legal
                     21 proposition, to which no response is required. To the extent a response is required,

                     22 NAC admits that it issued the Policy, the terms and conditions of which speak for

                     23 themselves, and NAC denies any allegations inconsistent with them. NAC otherwise

                     24 denies the allegations in Paragraph 55 of the First Amended Complaint.

                     25        56.    NAC denies the allegations in Paragraph 56 of the First Amended
                     26 Complaint.
                     27        57.    NAC denies the allegations in Paragraph 57 of the First Amended
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 Complaint.

                                                                 8
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 9 of 20 Page ID #:161



                      1           58.   NAC denies the allegations in Paragraph 58 of the First Amended
                      2 Complaint.

                      3           59.   NAC denies the allegations in Paragraph 59 of the First Amended
                      4 Complaint.

                      5           60.   NAC denies the allegations in Paragraph 60 of the First Amended
                      6 Complaint.

                      7           61.   NAC denies the allegations in Paragraph 61 of the First Amended
                      8 Complaint.

                      9           62.   In response to Paragraph 62 of the First Amended Complaint, NAC
                     10 realleges its responses to Paragraphs 1 through 47, 49 through 52, and 54 through 61

                     11 as though fully set forth here.

                     12           63.   NAC denies the allegations in Paragraph 63 of the First Amended
                     13 Complaint.

                     14           64.   NAC denies the allegations in Paragraph 64 of the First Amended
                     15 Complaint.

                     16           65.   NAC denies the allegations and claims in Paragraph 1 of the First
                     17 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any

                     18 relief.

                     19           66.   NAC denies the allegations and claims in Paragraph 2 of the First
                     20 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any

                     21 relief.

                     22           67.   NAC denies the allegations and claims in Paragraph 3 of the First
                     23 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any

                     24 relief.

                     25           68.   NAC denies the allegations and claims in Paragraph 4 of the First
                     26 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any
                     27 relief.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28           69.   NAC denies the allegations and claims in Paragraph 6 of the First
                                                                   9
                                             ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 10 of 20 Page ID #:162



                      1 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any

                      2 relief.

                      3           70.   NAC denies the allegations and claims in Paragraph 7 of the First
                      4 Amended Complaint’s Prayer for Relief and denies that Plaintiff is entitled to any

                      5 relief.

                      6

                      7                               AFFIRMATIVE DEFENSES
                      8                            FIRST AFFIRMATIVE DEFENSE
                      9           1.    The First Amended Complaint fails to state facts sufficient to constitute
                     10 a cause of action or a claim for relief.

                     11                          SECOND AFFIRMATIVE DEFENSE
                     12           2.    Plaintiff’s First Amended Complaint and the allegations and claims in it
                     13 are barred by the doctrine of estoppel.

                     14                           THIRD AFFIRMATIVE DEFENSE
                     15           3.    Plaintiff’s First Amended Complaint and the claims in it are barred by
                     16 the doctrine of waiver.

                     17                          FOURTH AFFIRMATIVE DEFENSE
                     18           4.    Plaintiff’s First Amended Complaint and the claims in it are barred
                     19 because Plaintiff has not met all conditions precedent for coverage under the policy
                     20 issued by NAC.

                     21                           FIFTH AFFIRMATIVE DEFENSE
                     22           5.    Plaintiff’s First Amended Complaint and the claims in it are barred
                     23 because Plaintiff is bound by the terms and conditions of the Mutual Settlement

                     24 Agreement and Release.

                     25                           SIXTH AFFIRMATIVE DEFENSE
                     26           6.    Plaintiff’s First Amended Complaint and the claims in it are barred
                     27 because Plaintiff has not complied in all respects with the policy issued by Plaintiff.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 //

                                                                   10
                                             ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 11 of 20 Page ID #:163



                      1                        SEVENTH AFFIRMATIVE DEFENSE
                      2        7.     Plaintiff’s First Amended Complaint and the claims in it are barred
                      3 because NAC acted reasonably in all respects in the events giving rise to this dispute.

                      4                         EIGHTH AFFIRMATIVE DEFENSE
                      5        8.     The allegedly wrongful conduct of NAC (which NAC denies occurred)
                      6 was not a factor in bringing about any alleged damages, injuries, or losses claimed by

                      7 Plaintiffs to the extent any negligence or other actionable conduct of Plaintiffs or

                      8 third parties was an intervening and superseding cause of any alleged damages,

                      9 injuries, or losses claimed by Plaintiffs.

                     10                          NINTH AFFIRMATIVE DEFENSE
                     11        9.     Plaintiff’s First Amended Complaint and the claims in it are barred
                     12 because Plaintiff ratified, consented to, and/or acquiesced in the alleged acts,

                     13 omissions, and events set forth in the First Amended Complaint.

                     14                         TENTH AFFIRMATIVE DEFENSE
                     15        10.    Plaintiff’s First Amended Complaint and the claims in it are barred
                     16 because Plaintiff caused, contributed to, or participated in the alleged acts, omissions,

                     17 and events set forth in the First Amended Complaint. as purported bases for relief.

                     18                       ELEVENTH AFFIRMATIVE DEFENSE
                     19        11.    Plaintiffs are barred from recovering on any cause of action in relation
                     20 to the valuation of the subject property because NAC at all times acted in compliance

                     21 with the applicable California Code of Regulations (“CCR”), including but not

                     22 limited to 10 CCR 2695.183 et seq.

                     23                       TWELFTH AFFIRMATIVE DEFENSE
                     24        12.    To the extent NAC has insufficient knowledge or information on which
                     25 to form a belief as to whether it has additional defenses to the First Amended

                     26 Complaint, NAC expressly reserves its right to raise additional affirmative defenses
                     27 as facts supporting any affirmative defenses may become known to it.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 //

                                                                     11
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 12 of 20 Page ID #:164



                      1                                    COUNTERCLAIM
                      2        Counterclaim Plaintiff NAC hereby complains and alleges as follows:
                      3                                        PARTIES
                      4        1.     Counterclaim Plaintiff North American Capacity Insurance Company
                      5 (“NAC”) is a corporation organized and existing under the laws of the State of New

                      6 Hampshire, with its principal place of business in Manchester, New Hampshire.

                      7        2.     NAC is informed and believes, and on that basis alleges, that
                      8 Counterclaim Defendant Semper Fi Holding Series LLC (“Semper Fi”) is a Delaware

                      9 limited liability company with its principal place of business in New York.

                     10                                    JURISDICTION
                     11        3.     This Court has jurisdiction over this Complaint pursuant to 28 U.S.C.
                     12 § 1332. There is complete diversity between parties, and the amount in controversy

                     13 exceeds the sum of $75,000, exclusive of interest and costs.

                     14        4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), as a
                     15 substantial part of the events or omissions giving rise to the claim occurred in this

                     16 district.

                     17                             GENERAL ALLEGATIONS
                     18        5.     On information and belief, on September 25, 2018, Semper Fi
                     19 Productions LLC (“SFP LLC”) applied for an event cancellation/non-appearance
                     20 insurance policy to Ascend Insurance Brokerage for an event titled “Salute the

                     21 Troops March ARB.” The application indicates the event was to take place over the

                     22 course of two days, November 16-17, 2018, at the March Air Reserve Base in

                     23 Riverside, California, 92518. According to the application, the event had never been

                     24 held before. SFP LLC identified its usual business as “Event Production” and had

                     25 been engaged in it for “1 year.”

                     26        6.     On information and belief, on October 11, 2018, SFP LLC submitted a
                     27 new application for an event cancellation policy to Ascend Insurance Brokerage for
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 an event titled “Salute the Troops – March Field.” The application indicates the

                                                                 12
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 13 of 20 Page ID #:165



                      1 event would take place over the course of two days, March 22 to March 23, 2019, at

                      2 the March Field Air Museum (“MFAM”) in Riverside, California, 92518.

                      3                                      THE POLICY
                      4        7.     NAC issued under an event cancelation policy, Policy No.
                      5 COM100072700, policy period February 12, 2019 to March 24, 2019, naming SFP

                      6 LLC as insured (“Policy”).

                      7        8.     The insuring agreement of the Policy provides that NAC will indemnify
                      8 the insured, up to the Limits of Insurance, for the insured’s loss as a direct result of

                      9 “cancellation,” “abandonment,” “curtailment,” “postponement,” or “relocation” of

                     10 the “insured event” to which the insurance applies. The insuring agreement provides

                     11 that in order for the insurance to apply, all of the following conditions must be met:

                     12 (1) the loss must be the direct result of an unexpected cause beyond the insured’s

                     13 control and any party who is contracted by the insured to perform a function critical

                     14 to the successful fulfillment of the Insured Event other than a principal speaker or

                     15 entertainer; (2) the loss must not be the direct or indirect result of any excluded cause

                     16 shown in Section II – Exclusions of the Policy; and, (3) the insured must comply

                     17 with all other terms and conditions of the Policy.

                     18        9.     The insuring agreement includes “Extra Expense” coverage at Section
                     19 I.D., which extends the Policy coverage “to include direct and necessary additional
                     20 expenses incurred by” the insured “over and above the total costs that would

                     21 normally have been incurred to conduct the ‘insured event’ in order to continue the

                     22 normal operations of the insured event subject to prior written approval” of NAC.

                     23 The limit of coverage is included in the limit shown in the Policy declarations, but in

                     24 the event that limit is exhausted, NAC “will pay an additional limit, up to $100,000.”

                     25        10.    The Policy defines “insured event” as “the event or events covered by
                     26 this policy as shown in the Declarations or in the attached schedule of insured
                     27 events;” “Relocation” as “the removal of the `insured event’ to an alternative
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 ‘venue’;” and, “Venue” as “the location corresponding to the `insured event’ where

                                                                  13
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 14 of 20 Page ID #:166



                      1 the ‘insured event’ is scheduled to occur as shown in the Declaration.”

                      2        11.     Section II – Exclusions of the Policy states that NAC “will not pay for
                      3 loss or damage caused directly or indirectly by” any of the stated exclusions, and

                      4 “such loss or damage is excluded regardless of any other cause or event that

                      5 contributes concurrently or in any sequence to the loss.” Section II includes

                      6 Exclusion 8:

                      7        8. Failure to Make Necessary Arrangements
                      8
                               Your failure to:
                      9

                     10           a. make all the preliminary arrangements essential to ensure that a
                                     satisfactory insured event can be held on the scheduled date.
                     11              Preliminary arrangements shall include arrangements as a
                     12              prudent organizer would have made considering the venue size,
                                     type of event and the period of time before the open date;
                     13

                     14           b. ensure all licenses, visas, permits and authorizations are current
                                     for the term of this policy, and that all contractual arrangements
                     15              have been confirmed in writing; or
                     16
                                  c. observe and comply with all federal, state, or local laws,
                     17              ordinances and regulations.
                     18

                     19        12.     On information and belief, on November 3, 2018, Semper Fi Holding

                     20 Series 1 LLC signed a contract with MFAM to hold a two-day event titled Salute the

                     21 Troops Music Festival (“Festival”) over the course of two days, March 22 to March

                     22 23, 2019.

                     23        13.     On information and belief, Semper Fi did not apply for a Temporary

                     24 Use Permit (“TUP”) until February 8, 2019.

                     25        14.     Pursuant to a letter dated April 18, 2019, from Nate Parienti, who on

                     26 information and belief is a member of Semper Fi, a claim was tendered to NAC by
                     27 Semper Fi for losses related to the relocation of Festival. The letter states that in
Freeman Mathis


                     28 mid-February, Semper Fi representatives were asked to attend a meeting scheduled
  & Gary, LLP
Attorneys at Law




                                                                  14
                                            ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 15 of 20 Page ID #:167



                      1 for February 21, 2019 with MFAM’s landlord, the March Joint Powers Authority

                      2 (“MJPA”), and various representatives of the Moreno Valley Police Department to

                      3 review the site map, logistics, and security plan in advance of the Festival. The letter

                      4 states that when the February 21 meeting took place those in attendance included

                      5 representatives from the Moreno Valley Police Station, MJPA, the local sheriff’s

                      6 department and fire department, March Air Force Base security, California Highway

                      7 Patrol, and other local and federal agencies. During the meeting, representatives of

                      8 the various agencies voiced concerns regarding security issues and the overall safety

                      9 of the event, including the potential for terrorist attacks given the close proximity to

                     10 the March Air Force Base and the marketing of the event to active and veteran armed

                     11 forces members; the possibility that event attendees could be injured while walking

                     12 across a highway offramp from the parking lot to the Festival instead of using the

                     13 provided shuttle buses; the possibility of violence at the event (including the

                     14 possibility that attendees might attempt to use bike racks as weapons); the potential

                     15 for drug use and other illegal activity at the event; and, the possibility that event

                     16 attendees might jump over the fence separating the Festival from the March Air

                     17 Force Base, threatening the safety of the active military installation at the base. The

                     18 April 18 letter states that in light of these safety and security concerns, the agencies

                     19 in attendance purportedly stated that there was no realistic chance of the Festival’s
                     20 going forward on March 22–23 at MFAM.

                     21        15.    On information and belief, Semper Fi received a letter on March 4,
                     22 2019, stating MJPA staff had completed their review of the TUP application for the

                     23 Festival and determined the application to be “incomplete” due to the fact that MJPA

                     24 staff had yet to receive the requested additional information and documentation

                     25 pertaining to (1) a venue/site plan that reorients all tents, restrooms, and additional

                     26 structures away from the March Air Reserve Base runway fence, minimizing
                     27 operational impacts at the March Air Reserve Base; (2) adequate temporary parking
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 to accommodate vehicular traffic to be generated by the use, available either on-site

                                                                  15
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 16 of 20 Page ID #:168



                      1 or at alternate locations, including the necessary number of ADA parking spaces with

                      2 clear and marked pathways of travel to and from the parking areas to the shelter

                      3 loading areas; (3) proof that the proposed site is adequately served by streets or

                      4 highways having sufficient width and improvements to accommodate the kind and

                      5 quantity of traffic that the temporary use will or could reasonably be expected to

                      6 generate; (4) a plan for the provision of sanitary and medical facilities; (5) a plan for

                      7 the provision of solid waste and disposal; (6) a plan for the provision of security and

                      8 safety measures including deputized officers or fire watch, if necessary, as

                      9 determined by the March Air Reserve Base and state and local law enforcement and

                     10 fire agencies; and (7) information on the types of temporary structures and facilities,

                     11 including placement, height and size, and location of equipment and open spaces,

                     12 including buffer area and other yards. The letter also states that on February 21,

                     13 2019, Semper Fi representatives met with officials and staff from applicable federal,

                     14 state, and local agencies, and all of the agencies expressed a number of concerns and

                     15 requested additional information about the event location, security, timing of the

                     16 event, safety, traffic parking, access, equipment, and lack of information to assist the

                     17 MJPA with the approval clearance of the Temporary Use Permit. The letter goes on

                     18 to state that “MJPA staff has not received any information/approvals/concurrence

                     19 from the agencies mentioned above, which will be necessary in order to approve the
                     20 TUP application. Therefore, MJPA staff is unable to continue processing the TUP

                     21 application for the proposed Salute the Troops Festival at March Air Field Museum.”

                     22        16.    On information and belief, on or about March 12, 2019, SFP LLC
                     23 notified NAC that the Festival changed venues to The Fox Theater Pomona and

                     24 requested the Policy be modified to reflect the new venue.

                     25        17.    On or about March 20, 2019, NAC issued the requested Policy
                     26 Endorsement Number 6 to SFP LLC reflecting the covered event description and
                     27 date as “Salute the Troops Music Festival taking place March 22–23, 2019 at The
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28 Fox Theater Pomona in Pomona, CA,” effective March 12, 2019.

                                                                  16
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 17 of 20 Page ID #:169



                      1        18.    Endorsement Number 6 was issued and made part of the Policy.
                      2        19.    On or about March 22, 2019, Semper Fi provided a notice of potential
                      3 claim. “It has just been brought to our attention that threats have been made against

                      4 the event and event personnel. Per the insured, another promoter incorrectly listed

                      5 [the artist] as a performer for the event in marketing material. The [artist] and/or his

                      6 manager got upset and asked the insured and their attorney for $20K in

                      7 compensation. When the insured refused to pay, threats of physical violence were

                      8 made against the insured contacts, their attorney, and the whole event. The insured is

                      9 working with law enforcement to decide if the event is safe enough to continue, or if

                     10 it needs to be cancelled to protect those attending, performing, and working the

                     11 event.” On information and belief, Semper Fi also indicated on March 22, 2019, that

                     12 “the insured had to relocate [the Festival] to a new venue and therefore may have a

                     13 claim for costs and losses associated with the relocation.”

                     14        20.    On information and belief, the Festival went forward at the location
                     15 described in the Policy for the period March 22 through March 24, 2019, at The Fox

                     16 Theater Pomona. NAC was not informed before the event that the Festival was

                     17 changed from two days to three days.

                     18                               FIRST COUNTERCLAIM
                     19                    (For Declaratory Relief under 28 U.S.C. § 2201
                     20                         as to both Counterclaim Defendants)
                     21        21.    NAC incorporates by reference the allegations in paragraphs 1 through
                     22 20 as though fully set forth herein.

                     23        22.    An actual controversy exists between NAC, on the one hand, and
                     24 Semper Fi and SFP LLC, on the other hand, concerning their respective rights and

                     25 obligations under the Policy.

                     26        23.    Semper Fi wrongly contends that the Policy provides coverage for the
                     27 claims made under the Policy.
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28        24.    NAC seeks a judicial determination and declaration pursuant to 28
                                                                 17
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 18 of 20 Page ID #:170



                      1 U.S.C. § 2201 that:

                      2               a.    The Policy provides coverage for an event that was not cancelled;
                      3               b.    The Policy insures SFP LLC, which is not the entity that seeks
                      4                     relief in this action;
                      5               c.    Semper Fi is not entitled to event cancellation benefits under the
                      6                     Policy because Section I.B.1. of the Policy is not satisfied:
                      7               d.    Semper Fi is not entitled to event cancellation benefits under the
                      8                     Policy because Section I.B.2. of the Policy is not satisfied because
                      9                     exclusion 8.a. applies;
                     10               e.    Semper Fi is not entitled to event cancellation benefits under the
                     11                     Policy because Section I.B.2. of the Policy is not satisfied because
                     12                     exclusion 8.b. applies; and,
                     13               f.    Semper Fi is not entitled to event cancellation benefits under the
                     14                     Policy because Section I.B.2. of the Policy is not satisfied because
                     15                     exclusion 8.c. applies.
                     16        25.   In the alternative to the declarations sought in Paragraph 24.a. and
                     17 Paragraph 24.b., NAC seeks a judicial determination and declaration pursuant to 28

                     18 U.S.C. § 2201 that;

                     19               a.    Even were Semper Fi entitled to any event cancellation benefits
                     20                     under the Policy, the quantum of loss under the Policy is zero;
                     21               b.    Semper Fi is not entitled to Extra Expense benefits under Section
                     22                     I.D. of the Policy because there are none; and,
                     23        Semper Fi is not entitled to Extra Expense benefits under Section I.D. of the
                     24 Policy because neither entity obtained prior written approval of any such expenses.

                     25                                PRAYER FOR RELIEF
                     26        WHEREFORE, NAC prays as follows:
                     27        1.    That Plaintiff take nothing by its First Amended Complaint;
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28        2.    That each of Plaintiff’s claims be denied;
                                                                     18
                                           ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 19 of 20 Page ID #:171



                      1        3.    That each of Plaintiff’s requests for relief be denied;
                      2        4.    That judgment be entered for NAC;
                      3        5.    That NAC be awarded its costs and attorney’s fees to the extent
                      4 permitted by law;

                      5        6.    That NAC be awarded such other and further relief as the Court may
                      6 deem proper.

                      7

                      8
                          Dated: November 15, 2019            FREEMAN MATHIS & GARY, LLP

                      9                                       By: /s/ Marc J. Shrake
                     10                                           Marc J. Shrake
                                                                  Attorneys for Defendant, Counterclaim
                     11                                           Plaintiff, and Third-party Plaintiff
                     12                                           NORTH AMERICAN CAPACITY
                                                                  INSURANCE COMPANY
                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28

                                                                 19
                                            ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
                   Case 2:19-cv-07274-DSF-JPR Document 20 Filed 11/15/19 Page 20 of 20 Page ID #:172



                      1                         DEMAND FOR JURY TRIAL
                      2        Defendant and Counterclaim Plaintiff NAC hereby demands a trial by jury
                      3 in this action.

                      4

                      5 Dated: November 15, 2019            FREEMAN MATHIS & GARY, LLP
                      6
                                                            By: /s/ Marc J. Shrake
                      7                                         Marc J. Shrake
                      8                                         Attorneys for Defendant,
                                                                Counterclaimant, and Third-Party
                      9                                         Plaintiff North American Capacity
                     10                                         Insurance Company

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27
Freeman Mathis
  & Gary, LLP
Attorneys at Law     28

                                                              20
                                          ANSWER TO FIRST AMENDED COMPLAINT; COUNTERCLAIM
